

114 HR 5766 IH: Amerasian Paternity Recognition Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5766IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Ms. Lofgren (for herself, Mr. Conyers, Mr. McDermott, Mr. Honda, Mr. Connolly, Mr. Lowenthal, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide citizenship for certain children of United
			 States servicemen born overseas during the Vietnam and Korean Wars.
	
 1.Short titleThis Act may be cited as the Amerasian Paternity Recognition Act of 2016. 2.Citizenship for certain children of United States servicemen born overseas during the Vietnam and Korean wars (a)In generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) is amended by inserting after section 320 (8 U.S.C. 1431) the following:
				
					321.Certain immigrants born in Korea, Vietnam, Laos, Kampuchea, or Thailand; Conditions under which
 citizenship automatically acquiredA person automatically becomes a citizen of the United States when the person is an alien lawfully admitted to the United States, and residing in the United States, having been issued an immigrant visa—
 (1)pursuant to a classification petition approved under section 204(f); or (2)under section 584 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1988 (8 U.S.C. 1101 note), if the person was considered a principal alien pursuant to subsection (b)(1)(A) of such section..
 (b)Clerical amendmentThe table of contents of the Immigration and Nationality Act is amended by inserting after the item relating to section 320 the following new item:
				
					
						Sec. 321. Certain immigrants born in Korea, Vietnam, Laos, Kampuchea, or Thailand; conditions under
			 which citizenship is automatically acquired..
 (c)Effective dateThe amendments made by this section shall take effect 120 days after the date of the enactment of this Act and shall apply to individuals who satisfy the requirements of section 321 of the Immigration and Nationality Act (as added by subsection (a)) before, on, or after such date.
			